Case 2:20-cv-00033-CW-DBP Document 85 Filed 02/12/21 PageID.1112 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


  MEDITAB SOFTWARE, INC., a California
  corporation, and KALPESH PATEL,                       MEMORANDUM DECISION AND
                                                         ORDER DENYING PLAINTIFFS’
                 Plaintiffs,                                SECOND MOTION FOR
                                                        PARTIAL SUMMARY JUDGMENT
  v.

  PHARMACY SOFTWARE HOLDINGS,                                     Case No. 2:20-cv-33
  LLC, a Utah limited liability company, and
  SUITERX, LLC a Delaware limited liability                     Judge Clark Waddoups
  company,

                 Defendants.


        Before the court is a second motion for partial summary judgment (ECF Nos. 64, 65) (the

 “Second Motion”) filed by Plaintiffs Meditab Software, Inc. and Kalpesh Patel (“Meditab”).

 Defendants Pharmacy Software Holdings, LLC and SuiteRx, LLC (collectively “Pharmacy”)

 oppose Meditab’s motion. The Second Motion has been fully briefed, and the court heard

 argument on the same on January 27, 2021. The court denied Meditab’s first motion for partial

 summary judgment (ECF Nos. 39, 40) (the “First Motion”) by order entered July 14, 2020 (ECF

 No. 62) (the “First Order”) because genuine issues of material fact exist. After due consideration

 of the parties’ filings and oral arguments, and otherwise being fully advised, IT IS HEREBY

 ORDERED that Meditab’s Second Motion is DENIED. Meditab’s Second Motion also

 requests, as an alternative form of relief, that the court order Pharmacy to pay all amounts due

 under the Membership Interest Purchase Agreement (the “MIPA”) into escrow with the court.

 For the reasons discussed herein, Meditab’s alternative request is also DENIED.
Case 2:20-cv-00033-CW-DBP Document 85 Filed 02/12/21 PageID.1113 Page 2 of 10




                                            BACKGROUND

         For purposes of this order the court adopts the recitation of facts set forth in the

 “Background” Section of the First Order. (See First Order, ECF No. 62 at 1–6). It further

 recognizes the following facts (some of which were included in the First Order) that are relevant

 to the Second Motion:

         1.   The modified payment schedule set forth in the First Amendment to Membership

              Interest Purchase Agreement (the “Amendment” and together with the MIPA the

              “Agreement”) (ECF No. 40-2), provided for the following payments:

                 a. a $200,000 payment by June 25, 2019, with the remaining $1,800,000 due to

                     bear a 6% annual interest rate compounded and payable monthly with a $9,000

                     interest payment due by July 1, 2019 (ECF No. 40-2 at 2);

                 b. a $300,000 payment due by July 19, 2019, with the remaining $1,500,000 due

                     to bear a 6% annual interest rate compounded and payable monthly with $7,500

                     interest payments due by August 1, 2019, September 1, 2019, October 1, 2019,

                     and November 1, 2019 (ECF No. 40-2 at 2–3);

                 c. a $500,000 payment due by November 1, 2019 (the “November 1 Payment”),

                     with the remaining $1,000,000 due to bear a 12% annual interest rate

                     compounded and payable monthly with $10,000 interest payments due by

                     December 1, 2019, January 1, 2020, February 1, 2020, March 1, 2020, and

                     April 1, 2020 (ECF No. 40-2 at 3); and

                 d. the final payment of $1,000,000 due by April 1, 2020 (ECF No. 40-2 at 3). 1


    1
      As the court noted in the First Order, the Amendment is silent as to the Note originally required by
 the MIPA. (See ECF No. 40-2 at 2–3). This ambiguity as to the status of the Note was one of the
 genuine issues of material fact that the court found precluded it from granting the relief Meditab sought in
 the First Motion.

                                                      2
Case 2:20-cv-00033-CW-DBP Document 85 Filed 02/12/21 PageID.1114 Page 3 of 10




         2.   On November 7, 2019, Pharmacy wired $500,000 to MedPharm Services, LLC, a

              company controlled by Meditab, but on November 11, 2019, Meditab reversed the

              wire because “the funds do not belong to MedPharm Services, LLC” and because it

              “had already provided notice of default” to Pharmacy (see Complaint, ECF No. 2 at ¶

              56);

         3.   Pharmacy subsequently made the scheduled interest payments of $10,000 on

              December 1, 2019 and January 1, 2020 (the “Interest Payments”);

         4.   Meditab retained the Interest Payments until after the court’s January 31, 2020 hearing

              on Meditab’s Motion for Temporary Restraining Order (see ECF No. 65-1 at 5–6);

         5.   In early February 2020, Medtiab returned the Interest Payments to Pharmacy;

         6.   In early February 2020, Medtiab asked Pharmacy to deposit funds into escrow with

              the court, but Pharmacy declined to do so (see ECF No. 65-4); and

         7.   To date, Pharmacy has not made the payment of $1,000,000 that the Amendment

              stated was due by April 1, 2020 (the “April Payment”).

         Based on these facts, Meditab asks the court to grant it summary judgment on its claim of

 breach of contract. Specifically, Meditab asks the court to find that that Pharmacy’s failure to

 make the April Payment constituted a breach of the Agreement and that as such, and pursuant to

 Section 8.4 of the Agreement, ownership of the Purchased Assets was revoked from Pharmacy

 and has reverted back to Meditab and the Agreement’s restrictive covenants (the “Restrictive

 Covenants”) are now void and of no effect. Meditab also requests an alternative relief in the

 form of the court ordering Pharmacy to pay “under all sums due under the MIPA (no less than

 $1,550,000) into escrow with the Court, pending resolution of this litigation.” (See ECF No. 65-

 1 at 28).


                                                  3
Case 2:20-cv-00033-CW-DBP Document 85 Filed 02/12/21 PageID.1115 Page 4 of 10




                                                    DISCUSSION

          Summary judgment is proper when the moving party demonstrates that there is no

 genuine issue of material fact and that it is entitled to judgment as a matter of law. FED. R. CIV.

 P. 56(A). A material fact is one that may affect the outcome of the litigation. See Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party bears the initial burden of

 showing an absence of evidence to support the nonmoving party’s case. Celotex Corp. v.

 Catrett, 477 U.S. 317, 325 (1986). “Once the moving party meets this burden, the burden shifts

 to the nonmoving party to demonstrate a genuine issue for trial on a material matter.” Id. The

 court must “view the evidence and draw reasonable inferences therefrom in a light most

 favorable to the nonmoving party.” Commercial Union Ins. Co. v. Sea Harvest Seafood Co., 251

 F.3d 1294, 1298 (10th Cir. 2001).

          Meditab’s Second Motion is predicated on its assertion that Pharmacy materially

 breached the Agreement by failing to make the April Payment as set forth in the Amendment.

 Meditab argues that as a result of this breach, and pursuant to the terms of the Agreement, the

 Purchased Assets reverted back to Meditab and the Covenants and Restrictions became void.

 While Pharmacy does not dispute that it has not made the April Payment, it argues that all of the

 genuine issues of material fact that the court found precluded it from granting Meditab’s First

 Motion still exist, are relevant to this Second Motion, and also preclude this Second Motion from

 being granted. The court agrees. 2



    2
       As an initial matter, the court recognizes that Meditab’s allegations regarding Pharmacy’s failure to make the
 April Payment are not included in the Complaint (as the Complaint was filed months before that Payment was
 arguably due), and that Meditab has not amended its Complaint to assert those allegations. The parties dispute
 whether such an amendment is required and whether these allegations are therefore properly before the court.
 Because the court finds, as discussed herein, that genuine issues of material fact remain in this matter and preclude
 the relief that Meditab seeks, it need not resolve this dispute. Rather, for purposes of this order, the court assumes,
 arguendo, that Meditab’s allegations regarding Pharmacy’s failure to make the April Payment as set forth in the
 Amendment are properly before it.

                                                            4
Case 2:20-cv-00033-CW-DBP Document 85 Filed 02/12/21 PageID.1116 Page 5 of 10




         I.     Material questions of fact exist as to whether Pharmacy was required to make
                the April Payment as set forth in the Amendment.

         As the court noted in the First Order, because neither the MIPA nor the Amendment

 contains a time is of the essence clause, under Delaware law, the court “must look to the

 surrounding circumstances to determine whether the parties intended strict compliance with a

 particular timeframe,” including “the parties’ history of interactions.’” (See First Order, ECF

 No. 62 at 7–9 (quotations and citations omitted)). In denying Meditab’s First Motion, the court

 concluded that it could not determine that Pharmacy’s six-day delay in making a payment was

 unreasonable and therefore a material breach of the Agreement. In this Second Motion, Meditab

 argues that because Pharmacy has completely failed, for over ten months, to make the April

 Payment, there can be no dispute as to the materiality of the breach here.

         Meditab’s argument presupposes that it is undisputed that Pharmacy was indeed required

 to make the April Payment as set forth in the Amendment. But the “the surrounding

 circumstances” and the parties’ “history of interactions” call that conclusion into question.

 While it is undisputable that under the Amendment, Pharmacy had agreed to make a “final

 payment of $1,000,000 due by April 1, 2020” (see ECF No. 40-2 at 3), it remains in dispute

 whether a series of actions taken by the parties altered Pharmacy’s obligation.

         Pharmacy wired the November 1 Payment to MedPharm Services, LLC on November 7,

 2019, but on November 11, 2019, Meditab rejected the payment and reversed the wire. Meditab

 asserts that it had two reasons for doing so: because the wire had been sent to the wrong

 recipient 3 and, relevant here, because Pharmacy was already in default of the Agreement. (See

 Complaint, ECF No. 2 at ¶ 56). Meditab repeatedly emphasized to Pharmacy that it was



    3
      It appears, or is at least subject to proof, that Meditab controlled MedPharm Services, LLC and could have
 transferred the funds to Meditab’s account. Meditab controlled and directed the return of the funds to Pharmacy.

                                                          5
Case 2:20-cv-00033-CW-DBP Document 85 Filed 02/12/21 PageID.1117 Page 6 of 10




 rejecting payment because Pharmacy had already breached the Agreement. On November 8,

 2019, it “reiterat[ed] what was in the Second Notice that Pharmacy had already breached the

 Agreements and was in default and that Plaintiffs were exercising their rights and remedies under

 the Agreements” and on November 11, 2019 it reversed the wire and again reiterated, seemingly

 as an explanation to Pharmacy as to why the wire was being reversed, “that Plaintiffs had already

 provided notice of default.” (See Complaint, ECF No. 9 at ¶¶ 55–56). Thus, the record before

 the court clearly establishes that Meditab rejected the November 1 Payment of $500,000

 payment, at least in part, because it considered Pharmacy to be in breach of the Agreement. The

 record also makes clear that Meditab repeatedly informed Pharmacy of this position.

         It is also undisputed that Meditab belatedly rejected the next two payments Pharmacy

 made under Agreement, the two Interest Payments. Meditab alleges that it accepted those

 payments “unknowingly” (ECF No. 65-1 at p. 21), and when it returned the payment, it

 emphasized, through bold and italic type, that it was not accepting those payments. (See ECF

 No. 70 at p. 7, ¶ 22).

         These facts raise serious questions as to whether, by April 1, 2020, Pharmacy believed

 that it was still required to make the April Payment as set forth in the Amendment. Indeed the

 “surrounding circumstances” around that payment and “history of interactions” between the

 parties indicate that Meditab had considered Pharmacy in breach of the Agreement and was

 therefore unwilling to accept any tender Pharmacy made under the Agreement.

         While the parties discuss these actions, they do it in the context of arguing whether

 Pharmacy’s April Payment would have been futile. Although Meditab is correct that Pharmacy

 has not definitively established that making the April Payment would have been futile, proof of

 this individual tree is unnecessary when it is part of a forest of ambiguities concerning how the



                                                  6
Case 2:20-cv-00033-CW-DBP Document 85 Filed 02/12/21 PageID.1118 Page 7 of 10




 parties’ interactions shaped their obligations under the Agreement. These ambiguities preclude

 the court from determining, based on the record before it, that as a matter of law Pharmacy’s

 failure to make the April Payment was a material breach of the Agreement.

        On a final note, Meditab argues that its desire to continue to be paid pursuant to the terms

 of the Agreement was made clear because on February 11, 2020, it asked Pharmacy to pay the

 funds it owed under the Agreement into escrow with the Court (which Pharmacy declined to do).

 But this request simply shows that Meditab believed that Pharmacy owed it money; it says

 nothing about whether Pharmacy was obligated to continue to make payments in the manner set

 forth under the Amendment. To the contrary, the communication indicates that Meditab was

 moving away from the Agreement and was seeking payment in manner outside of the terms to

 which the parties had agreed. Once again, “Meditab’s arguments raise more questions than they

 answer.” (See First Order, ECF No. 62 at 10).

        II.   A material question of fact remains as to whether Meditab first breached the
              Agreement.

        The First Order recognized that there remained “unanswered” and “material questions of

 fact” as to how Pharmacy’s claims that Meditab was the first to breach the Agreement affects

 Meditab’s assertion that it is entitled to relief as a result of Pharmacy’s failure to make scheduled

 payments. Those questions still exist.

        In its Second Motion, Meditab essentially argues that this question is no longer relevant

 because regardless of who breached the contract first, Pharmacy was required to continue

 making payments under the Agreement. But, as discussed above, that conclusion is not as clear

 as Meditab represents. Further, Meditab overlooks the relief its Second Motion seeks. Meditab

 is not only asking for a determination that Pharmacy breached the Agreement by failing to make

 the April Payment; it also seeks a declaration that as a result of that breach, the Purchased Assets


                                                   7
Case 2:20-cv-00033-CW-DBP Document 85 Filed 02/12/21 PageID.1119 Page 8 of 10




 have reverted back to Meditab and the Restrictive Covenants are now void. The question of

 whether Medtiab was the first to breach is indeed relevant, and must be resolved, before such

 relief can be issued. If Meditab was indeed the first to breach the Agreement, a triable issue

 remains as to whether it is entitled to have the assets returned to it. Similarly, an issue remains

 whether Pharmacy would be entitled to an offset 4 or some other form of equitable relief.

 Because Meditab’s motion seeks what is effectively a full resolution of this case, the question as

 to whether it first breached the Agreement is material, and the court cannot grant it summary

 judgment, and essentially resolve this dispute in its favor, until that issue is resolved.

         III. A material question of fact exists as to whether the Note is still in effect.

         As discussed in the First Order, “[b]ecause the Amendment neither forgives, nor

 incorporates the sums owed by, the Note, it is unclear, at this point in the litigation, whether the

 Note is still in effect,” this “discrepancy is material,” and “Meditab is not entitled to summary

 judgment while this issue remains unresolved.” (See First Order, ECF No. 62 at 11). Meditab

 argues that this discrepancy is immaterial to the current allegations before the court, as it is

 seeking relief under Section 8.4 of the Agreement, not the Note. But Meditab’s argument

 overlooks, or at least minimizes, its request for relief. Meditab is not only asking for partial

 summary judgment on the narrow issue of whether Pharmacy’s failure to make the April

 Payment constituted a breach of the Agreement; it wants an adjudication that as a result of that

 breach, it is, in effect, entitled to set aside the Agreement and regain control of the Purchased


    4
       Meditab argues that it is only seeking partial summary judgment, and that any such offset could be resolved
 later in this litigation. While the court acknowledges that, in a vacuum, this is indeed a possible avenue that could
 be taken, it does not find that such an approach is appropriate in this case. There are simply too many unanswered,
 and material, questions that must be resolved before the court can determine that Medtiab is indeed entitled to have
 the Purchased Assets returned to it. Moreover, Pharmacy’s claim that it has had to substantially modify and correct
 errors in the software that was an important part of the Purchased Assets in order to use the same indicates to the
 court that a determination may need to be made as to what the “Purchased Assets” actually are. This additional level
 of ambiguity supports the below-discussed conclusion that this matter is simply more complicated than Medtiab
 wishes to acknowledge and cannot be resolved through litigation shortcuts.

                                                          8
Case 2:20-cv-00033-CW-DBP Document 85 Filed 02/12/21 PageID.1120 Page 9 of 10




 Assets. The court cannot grant such relief while it is still unclear what exactly the parties have

 agreed to and, specifically, whether the terms of the Note are still in effect.

        IV. The court lacks the authority to order the alternative relief Meditab seeks.

        Meditab requests the court, if it denies its Second Motion, to grant it the alternative relief

 of ordering Pharmacy to pay all sums due under the Agreement, but no less than $1,550,000, into

 escrow with the court. The court does not have authority to do so. Meditab argues that the court

 has discretion to order such action, asserting that the court has “already recognized its authority

 to compel Pharmacy to make payments into escrow” through its October 5, 2020 Order Granting

 in Part Pharmacy’s Motion for Extension of Time to Respond to the Second Motion (ECF No.

 69). (See ECF No. 73 at 19–20). Meditab’s argument is disingenuous and patently incorrect. In

 that order, the court gave Pharmacy the option of either responding by November 2, 2020, or, in

 the alternative, posting a bond and having until December 16, 2020 to respond. (See ECF No.

 69). That order in no way compelled, nor suggested that the court had the authority to compel,

 such a payment into escrow. Indeed, the court is not aware of any authority it has, be it explicit

 or discretionary, to order such action in this situation. As such, Meditab’s request for alternative

 relief is DENIED.

                                           CONCLUSION

        As discussed herein, the same genuine issues of material fact that existed when Meditab

 filed its First Motion remain unresolved and are material to its Second Motion. The presence of

 such unresolved questions prohibits the court from granting Meditab the partial summary

 judgment it seeks. Further, the court lacks the authority to grant Meditab the alternative relief it

 requests. Simply put, the underlying transaction between the parties is complicated and has been

 made even more convoluted through the parties’ post-signing interactions. Thus, and despite

 Meditab’s repeated efforts to find a shortcut in this matter, the court finds (for the third time) that

                                                    9
Case 2:20-cv-00033-CW-DBP Document 85 Filed 02/12/21 PageID.1121 Page 10 of 10




 this case should proceed to discovery “over the normal course of time.” (See ECF No. 27 at

 24:1–5; ECF No. 47 at 2; First Order, ECF No. 62 at 12).


        DATED this 12th day of February, 2021.


                                                    BY THE COURT:




                                                    _________________________________
                                                    Clark Waddoups
                                                    United States District Judge




                                               10
